Citation Nr: 0820383	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  04-04 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial higher rating for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from January 1969 to 
January 1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In August 2006 the Board remanded the issues for further 
development.  

The issue of an initial higher rating for PTSD is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. Hearing loss is manifested by auditory acuity level I in 
the right ear and auditory acuity level I in the left ear.

2. Tinnitus was not affirmatively shown to have been present 
in service and the current tinnitus, first documented after 
service, is unrelated to an injury or disease of service 
origin; and tinnitus was not caused by or made worse by the 
service-connected bilateral hearing loss. 


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2007).

2. Tinnitus was not incurred in or aggravated by service; and 
the current tinnitus is not proximately due to or the result 
of service-connected bilateral hearing loss.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claims, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post adjudication, 
content-complying VCAA notice by letters, dated in March 2003 
and September 2006.  The veteran was notified of the evidence 
needed to substantiate the claim of service connection on a 
direct and secondary basis.  

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records.  The 
veteran was asked to submit any evidence that would include 
that in his possession.  The notice included, in general, the 
provisions for the effective date of the claim and degree of 
disability assignable.  

While the September 2006 letter contains a clerical error as 
in one instance it refers to "service-connected" tinnitus, 
the Board finds this to be harmless error as the claim has 
been properly adjudicated as service connection for tinnitus 
and the veteran was notified of the evidence necessary to 
substantiate his service connection claim for tinnitus on a 
direct and secondary basis.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

As the VCAA notice regarding the disability rating and 
effective date came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The procedural 
defect was cured as after the RO provided substantial 
content-complying VCAA notice, the claim was readjudicated as 
evidenced by the supplemental statement of the case, dated in 
January 2008.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.)

As for the initial increased rating claims, where, as here, 
service connection has been granted and initial rating has 
been assigned, the claim of service connection have been more 
than substantiated, the claim has been proven, thereby 
rendering 38 U.S.C.A. §5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Once the claim of service connection have 
been substantiated, the filing of a notice of disagreement 
with the RO's decision, rating the disabilities, does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and § 
3.159(b)(1) is no longer applicable in the claim for an 
initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. 
Peake, No. 05-876 (U.S. Vet. App. May 19, 2008). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has afforded the veteran VA 
examinations in May 2003, February 2007 and June 2007.  

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 

Rating Policy 

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Rating Schedule provides a table (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment, based on puretone thresholds and controlled 
speech discrimination (Maryland CNC) testing.  Table VII is 
used to determine the rating assigned by combining the Roman 
numeral designations for hearing impairment of each ear.  38 
C.F.R. § 4.85.

The "puretone threshold average" as used in Tables VI, is the 
sum of the puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz, divided by four. This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa. 38 C.F.R. § 4.85(d).

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where there is an exceptional pattern of hearing impairment 
as defined in 38 C.F.R. § 4.86 the rating may be based solely 
on puretone threshold testing.  An exceptional pattern of 
hearing impairment occurs when the puretone thresholds in 
each of the four frequencies 1000, 2000, 3000, and 4000 Hertz 
are 55 decibels or greater or when the puretone threshold at 
1000 Hertz is 30 decibels or less, and the threshold at 2000 
Hertz is 70 decibels or more. 38 C.F.R. § 4.86(a), (b).

Analysis 

On VA audiological evaluation in May 2003, the puretone 
thresholds in decibels at the tested frequencies of 1000, 
2000, 3,000, and 4000 Hertz in the RIGHT ear were 30, 35, 30 
and 35, respectively; and in the LEFT ear were 40, 50, 50, 
and 60 respectively.  Speech recognition scores were 92 
percent in the right and left ears.  

On VA audiological evaluation in February 2007, the puretone 
thresholds in decibels at the tested frequencies of 1000, 
2000, 3,000, and 4000 Hertz in the RIGHT ear were 35, 35, 35 
and 35, respectively; and in the LEFT ear were 40, 45, 55, 
and 60 respectively.  Speech recognition scores were 96 
percent in the right ear and 92 percent in the left ear.  

On VA audiological evaluation in June 2007, the puretone 
thresholds in decibels at the tested frequencies of 1000, 
2000, 3,000, and 4000 Hertz in the RIGHT ear were 20, 25, 30 
and 30, respectively; and in the LEFT ear were 25, 35, 50 and 
60 respectively.  Speech recognition scores were 96 percent 
in the right and left ears.  

Applying the results to TABLE VI, the findings of the 
audiological evaluations in May 2003, February 2007 and June 
2007 yield a numerical designation of I for the right ear as 
the average puretone decibel loss were 33, 35, and 26 
respectively, which is in the range of between 0 to 41 
average pure tone decibel loss, and the speech discrimination 
scores were 92 percent, 96 percent, and 96 percent 
respectively, all of which are in the range of between 92 and 
100 percent speech discrimination.  For the left ear, the 
average puretone decibel loss was 50, 50 and 43, and the 
speech discrimination scores were 92 percent, 92 percent, and 
96 percent, respectively.  Based on these findings, the 
numerical designation for both ears based on all findings is 
I, when the average puretone decibel loss is intersected in 
Table VI with the percent discrimination score.

Applying the results to TABLE VI, entering the numeral 
designations of I for the right ear and I for the left ear to 
TABLE VII yields a disability rating of zero percent under 
Diagnostic Code 6100.

Since the pure tone threshold at each of the four specified 
frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 
decibels or more, or the puretone threshold is not 
30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, an exceptional pattern of hearing impairment is 
not shown under 38 C.F.R. § 4.86.

While the veteran's representative has questioned the 
adequacy of the VA audiological evaluations, the Board finds 
they were fully sufficient and consistent with the applicable 
rating criteria.  

For the above reasons, there is a preponderance of the 
evidence against the claim for a compensable rating for 
hearing loss and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Rating 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.

In this case, the disability picture is not so exceptional or 
unusual as to render impractical the application of the 
regular schedular criteria because the rating criteria 
reasonably describe the veteran's disability level and the 
level of disability is contemplated by the rating schedule 
and the assigned schedular evaluation is therefore adequate 
and no referral for consideration of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) is necessary.

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a). Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply.

Analysis

On the basis of the service medical records, tinnitus was not 
affirmatively shown to have been present during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service medical 
records contain no complaint, finding, history or treatment 
for tinnitus.  On separation examination in October 1970, the 
puretone thresholds in decibels at the tested frequencies of 
500, 1000, 2000, and 4000 Hertz in the RIGHT ear were 15, 10, 
5 and 0, respectively; and in the left ear were 10, 10, 0 and 
0 respectively.  (See 38 C.F.R. § 3.385.  The threshold for 
normal hearing is from 0 to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).)  The veteran's DD 214 
indicates his military occupation specialty was light vehicle 
driver.  

As the disability was not noted or observed during service as 
evidenced by the service medical records and as there is 
otherwise no other evidence of the disability during service, 
the principle of continuity of symptomatology does not apply.  
Savage v. Gober, 10 Vet. App. 488, 496-97 (1997).

After service, on VA audiological evaluation in May 2003, the 
veteran reported mild to moderate tinnitus in his left ear 
within the last 5 years primarily after driving long distance 
with the window open.  

On VA examination in February 2007, the examiner reported the 
veteran worked in construction, was exposed to mine blasting 
and had a history of hunting.  The veteran indicated a 
history of bilateral recurrent tinnitus, which began 30 years 
ago and was more noticeable in the left ear.  

On VA audiological evaluation in June 2007, the veteran 
complained of recurrent tinnitus in his right ear.  He 
indicated his right ear tinnitus began 6 years ago.  The 
veteran denied tinnitus in the left ear.  The examiner opined 
that the veteran's tinnitus was not caused by service or a 
result of the veteran's service connected bilateral hearing 
loss.  The examiner's rationale was the following: the 
veteran provided conflicting information about his tinnitus 
as in February 2007 he indicated he had an onset of bilateral 
tinnitus 30 years ago and currently reports he has right ear 
tinnitus which began 6 years ago.  Moreover, the examiner 
concluded that the tinnitus was not related to service and to 
the service-connected hearing loss as the veteran's hearing 
was normal at discharge.  The examiner noted that it was 
unclear why service connection was granted for bilateral 
hearing loss as the veteran's hearing was normal upon 
separation from service.  

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
there is no medical evidence of a causal association or 
causal link between tinnitus and an established injury or 
disease of service origin.  Also, following a review of the 
file, the examiner, who conducted the VA audiological 
evaluation in June 2007, concluded that the tinnitus is not 
due to service.  On the question of secondary service 
connection, the June 2007 VA examiner concluded that tinnitus 
was not related to the service-connected bilateral hearing 
loss.  This evidence is uncontroverted and weighs against the 
claim.  

As for the veteran's statement and testimony, relating his 
tinnitus to service and to his service-connected bilateral 
hearing loss, where as here, the question is one of medical 
causation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  38 C.F.R. § 3.159; Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore the 
veteran's statements and testimony are not competent evidence 
on the question of medical causation, that is, the 
relationship between the current disability and his military 
service and/or his service-connected bilateral hearing loss.  

As the Board may consider only independent medical evidence 
to support its finding as to questions of medical causation 
and as there is a preponderance of the evidence is against 
the claim of service connection, the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 




ORDER

An initial compensable rating for bilateral hearing loss is 
denied.  

Service connection for tinnitus is denied.  


REMAND

In the supplemental statement of the case dated in January 
2008, the RO denied an initial rating higher than 10 percent 
for PTSD.  Subsequently, in a rating determination that same 
month, the RO granted a 50 percent rating, effective December 
26, 2006, indicating that the grant was in accordance with 
the supplemental statement of the case.  Thus the intended 
action is unclear and clarification is necessary.  

Accordingly, the case is REMANDED for the following action:

The RO should clarify the intended 
disability ratings and effective dates for 
the veteran's service-connected PTSD.  
Unless the benefit sought is granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


